Stayton, Associate Justice.
This cause was tried by the court without a jury, and the conclusions of fact and law found by the court are found in the record, and also a statement of facts.
There is no material conflict in the evidence, and it proves with all reasonable certainty that the property was bought for Mrs. M. L. Stoker, and that it was paid for with her separate funds, and that the deed was made to her, and so stood of record at the time at which the appellees bought at the sale under execution against J. A. Stoker; and it further appears that the appellees had actual notice, before they purchased, of her rights. The purchase of the property by the appellees was made under an execution in their own favor, and it is not shown that they paid for the property otherwise than by crediting the amount of their bid on their judgment.
The conclusions of law, by the court, seem in the main to have been in accordance with the rulings of this court in Parker v. Coop, 60 Tex., 114, and McKamey v. Thorp, 61 Tex., 649, and the judgment was rendered in favor of the appellees on the sole ground that the evidence was not sufficient to show that the property was paid for with the separate funds of Mrs. Stoker. We are of the opinion that this fact was proved as clearly as such a fact can he proved in cases in which money is invested several times, and that the court below, on the evidence, should have held the proof sufficient to establish it.
For the error in this respect, the judgment of the district court will be reversed and here rendered in favor of appellants, and it is accordingly so ordered.
Reversed and rendered.